DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot on grounds of new rejection.
Claim Rejections - 35 U.S.C. 102 or 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 13-17 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Rachmady et al. (Rachmady) (US 2020/0203432 A1) as evidenced by Hoffman et al. (Hoffman) (US 2001/0054727 A1).

	In regards to claim 1, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses a method for fabricating semiconductor device (Figs. 1a, 1D, 3C), comprising: forming a first (items 102, 152, 302 on the left and right, paragraphs 24, 25) on a first substrate (items 110, 101, 160, 151, 310,  or 301), wherein the first metal-oxide semiconductor (MOS) transistor comprises: a first gate structure (gate structure of items 102, 152, 302 on the left and right, paragraphs 15, 24, 25, 30, not shown) on the first substrate (items 110, 101, 160, 151, 310,  or 301); and a first source/drain region (paragraph 30, not shown) and a second source/drain region (paragraph 30, not shown) in the first substrate (items 110, 101, 160, 151, 310,  or 301); forming a first interlayer dielectric (ILD) layer (paragraph 31, not shown but present, or items 122, 172, 322) on the first MOS transistor (items 102, 152, 302 on the left and right, paragraphs 15, 24, 25); and forming a second MOS transistor (items 106, 156, 306 on the left and right) on the first ILD layer (paragraph 31, not shown but present, or items 122, 172, 322), but not does not specifically illustrate a first gate structure on the first substrate; and a first source/drain region and a second source/drain region adjacent to two sides of the first gate structure  in the first substrate.
	However paragraph [0030] states “As is well known in the art, source and drain regions are formed within the substrate adjacent to the gate stack of each MOS transistor. The source and drain regions are generally formed using either an implantation/diffusion process or an etching/deposition process. In the former process, dopants such as boron, aluminum, antimony, phosphorous, or arsenic may be ion-implanted into the substrate to form the source and drain regions. An annealing process that activates the dopants and causes them to diffuse further into the substrate typically follows the ion implantation process. In the latter process, the substrate may first be etched to form recesses at the locations of the source and drain regions. An epitaxial deposition process may then be carried out to fill the recesses with material that is used to fabricate the source and drain regions. In some implementations, the source and drain regions may be fabricated using a silicon alloy such as silicon germanium or silicon carbide. In some implementations the epitaxially deposited silicon alloy may be doped in situ with dopants such as boron, arsenic, or phosphorous. In further embodiments, the source and drain regions may be formed using one or more alternate semiconductor materials such as germanium or a group III-V material or alloy. And in further embodiments, one or more layers of metal and/or metal alloys may be used to form the source and drain regions.”  The Examiner notes that is evidenced by Hoffman (Figs. 1, 2A, 3-5, items G1, G2, SD1, SD, SD1). 
	In regards to claim 2, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses forming the first MOS transistor (items 102, 152, 302 on the left or right, paragraphs 24, 25) and a third MOS transistor (items 102, 152, 302 on the left or right, paragraphs 24, 25) on the first substrate (items 110, 101, 160, 151, 310,  or 301); and forming the first ILD layer (paragraph 31, not shown but present, or items 122, 172, 322) on the first MOS transistor (items 102, 152, 302 on the left or right, paragraphs 24, 25) and the third MOS transistor (items 102, 152, 302 on the left or right, paragraphs 24, 25).
	In regards to claim 3, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses forming the second MOS transistor (items 106, 156, 306 on the left or right) and a fourth MOS transistor (items 106, 156, 306 on the left or right) on a second substrate (items 120, 170, or 320); and forming a second ILD layer (paragraph 31, not shown but present, or items 124, 174, 372) on the second MOS transistor (items 106, 156, 306 on the left or right) and the fourth MOS transistor (items 106, 156, 306 on the left or right).
	In regards to claim 4, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses forming the second substrate (items 120, 170, or 320) on the first ILD layer (paragraph 31, not shown but present, or items 122, 172, 322) before forming the second MOS transistor (items 106, 156, 306 on the left or right).
	In regards to claim 5, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses further comprising bonding the second substrate (items 120, 170, or 320) on the first ILD layer (paragraph 31, not shown but present, or items 122, 172, 322) after forming the second ILD layer (paragraph 31, not shown but present, or items 124, 174, 372) on the second MOS transistor (items 106, 156, 306 on the left or right).
	In regards to claim 6, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses forming the first gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25) and a second gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25) on the first substrate (items 110, 101, 160, 151, 310,  or 301); forming the first source/drain region adjacent to the first gate structure (source/drain structure of items 102, 152, 302 on the left or right, paragraphs 24, 25), the second source/drain region between the first gate structure (source/drain structure of items 102, 152, 302 on the left or right, paragraphs 24, 25) and the second gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25), and a third source/drain region adjacent to the second gate structure (source/drain structure of items 102, 152, 302 on the left or right, paragraphs 24, 25); forming the first ILD layer (paragraph 31, not shown but present, or items 122, 172, 322) on the first gate structure and the second gate structure; forming a first contact plug (item 113 or vertical portion of items 121, 171) adjacent to the first gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25); forming a first inter-metal dielectric (MD) layer (items 122, 172, 322) on the first ILD layer (paragraph 31, not shown but present); and forming a first metal interconnection (items 121, 171) in the first IMD layer (items 122, 172, 322).
	In regards to claim 7, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses forming the first metal interconnection (items 121, 171) between the first gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25) and the second gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25). 
	In regards to claim 8, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses forming a third gate structure (gate structure of items 106, 156, 306 on the left or right) and a fourth gate structure (gate structure of items 106, 156, 306 on the left or right) on the second substrate; forming a fourth source/drain region adjacent to the third gate structure (source/drain structure of items 106, 156, 306 on the left and right), a fifth source/drain region between the third gate structure and the fourth gate structure (source/drain structure of items 106, 156, 306 on the left and right), and a sixth source/drain region adjacent to the fourth gate structure (source/drain structure of items 106, 156, 306 on the left and right); and forming the second ILD layer (paragraph 31, not shown but present, or items 124, 174, 372) on the third gate structure (gate structure of items 106, 156, 306 on the left or right) and the fourth gate structure (gate structure of items 106, 156, 306 on the left or right).
	In regards to claim 9, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses forming a second metal interconnection (items 117, 167) between the third gate structure (gate structure of items 106, 156, 306 on the left or right) and the fourth gate structure (gate structure of items 106, 156, 306 on the left or right) and connected to the fifth source/drain region; forming a second inter-metal dielectric IMD layer (items 124, 174, 372) on the second ILD layer (paragraph 31, not shown but present); forming a third metal interconnection (items 117, 167) adjacent to the third gate structure (gate structure of items 106, 156, 306 on the left and right) and connected to the fourth source/drain region; and forming a fourth metal interconnection adjacent to the fourth gate structure (gate structure of items 106, 156, 306 on the left and right) and connected to the sixth source/drain region.
	In regards to claim 13, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses a semiconductor device (Figs. 1a, 1D, 3C), comprising: a first metal-oxide semiconductor (MOS) transistor (items 102, 152, 302 on the left and right, paragraphs 24, 25) on a first substrate (items 110, 101, 160, 151, 310,  or 301), wherein the first metal-oxide semiconductor (MOS) transistor comprises: a first gate structure (gate structure of items 102, 152, 302 on the left and right, paragraphs 15, 24, 25, 30, not shown) on the first substrate (items 110, 101, 160, 151, 310,  or 301); and a first source/drain region (paragraph 30, not shown) and a second source/drain region (paragraph 30, not shown) in the first substrate (items 110, 101, 160, 151, 310,  or 301);a first interlayer dielectric (ILD) layer (paragraph 31, not shown but present, or items 122, 172, 322) on the first MOS transistor (items 102, 152, 302 on the left and right, paragraphs 24, 25); a second substrate (items 120, 170, or 320) on the first ILD layer (paragraph 31, not shown but present, or items 122, 172, 322); and a second MOS transistor (items 106, 156, 306 on the left and right) on the second substrate (items 120, 170, or 320), but not does not specifically illustrate a first gate structure on the first substrate; and a first source/drain region and a second source/drain region adjacent to two sides of the first gate structure  in the first substrate.
	However paragraph [0030] states “As is well known in the art, source and drain regions are formed within the substrate adjacent to the gate stack of each MOS transistor. The source and drain regions are generally formed using either an implantation/diffusion process or an etching/deposition process. In the former process, dopants such as boron, aluminum, antimony, phosphorous, or arsenic may be ion-implanted into the substrate to form the source and drain regions. An annealing process that activates the dopants and causes them to diffuse further into the substrate typically follows the ion implantation process. In the latter process, the substrate may first be etched to form recesses at the locations of the source and drain regions. An epitaxial deposition process may then be carried out to fill the recesses with material that is used to fabricate the source and drain regions. In some implementations, the source and drain regions may be fabricated using a silicon alloy such as silicon germanium or silicon carbide. In some implementations the epitaxially deposited silicon alloy may be doped in situ with dopants such as boron, arsenic, or phosphorous. In further embodiments, the source and drain regions may be formed using one or more alternate semiconductor materials such as germanium or a group III-V material or alloy. And in further embodiments, one or more layers of metal and/or metal alloys may be used to form the source and drain regions.”

	In regards to claim 14, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses the first gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25) and a second gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25) on the first substrate (items 110, 101, 160, 151, 310,  or 301); the first source/drain region adjacent to the first gate structure (source/drain structure of items 102, 152, 302 on the left or right, paragraphs 24, 25), the second source/drain region between the first gate structure (source/drain structure of items 102, 152, 302 on the left or right, paragraphs 24, 25) and the second gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25), and a third source/drain region adjacent to the second gate (source/drain structure of items 102, 152, 302 on the left or right, paragraphs 24, 25).
	In regards to claim 15, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses a first contact plug adjacent (item 113 or vertical portion of items 121, 171) to the first gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25); a first inter-metal dielectric (IMD) layer (items 122, 172, 322) on the first ILD layer (paragraph 31, not shown but present); and a first metal interconnection (items 121, 171) in the first IMD layer (items 122, 172, 322).
	In regards to claim 16, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses a third gate structure (gate structure of items 106, 156, 306 on the left or right) and a fourth gate structure (gate structure of items 106, 156, 306 on the left or right) on the second substrate (items 120, 170, or 320); and a fourth source/drain region adjacent to the third gate structure (source/drain structures of items 106, 156, 306 on the left or right), a fifth source/drain region between the third gate structure and the fourth gate structure (source/drain structures of items 106, 156, 306 on the left or right), and a sixth source/drain region adjacent to the fourth gate structure (source/drain structures of items 106, 156, 306 on the left or right).
	In regards to claim 17, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses a second metal interconnection (items 117, 167) between the third gate structure (gate structure of items 106, 156, 306 on the left or right) and the fourth gate structure (gate structure of items 106, 156, 306 on the left or right) and connected to the fifth source/drain region; a second inter-metal dielectric IMD layer (items 124, 174, 372) on the second ILD layer (paragraph 31, not shown but present); a third metal interconnection (items 117, 167) adjacent to the third gate (gate structure of items 106, 156, 306 on the left and right) and connected to the fourth source/drain region; and forming a fourth metal interconnection adjacent to the fourth gate structure (gate structure of items 106, 156, 306 on the left and right) and connected to the sixth source/drain region.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rachmady et al. (Rachmady) (US 2020/0203432 A1) as evidenced by or in view of Hoffman et al. (Hoffman) (US 2001/0054727 A1).

	In regards to claim 1, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses a method for fabricating semiconductor device (Figs. 1a, 1D, 3C), comprising: forming a first metal-oxide semiconductor (MOS) transistor (items 102, 152, 302 on the left and right, paragraphs 24, 25) on a first substrate (items 110, 101, 160, 151, 310,  or 301), wherein the first metal-oxide semiconductor (MOS) transistor comprises: a first gate structure (gate structure of items 102, 152, 302 on the left and right, paragraphs 15, 24, 25, 30, not shown) on the first substrate (items 110, 101, 160, 151, 310,  or 301); and a first source/drain region (paragraph 30, not shown) and a second source/drain region (paragraph 30, not shown) in the first substrate (items 110, 101, 160, 151, 310,  or 301); forming a first interlayer dielectric (ILD) layer (paragraph 31, not shown but present, or items 122, 172, 322) on the first MOS transistor (items 102, 152, 302 on the left and right, paragraphs 15, 24, 25); and forming a second MOS transistor (items 106, 156, 306 on the left and right) on the first ILD layer (paragraph 31, not shown but present, or items 122, 172, 322), but not does not specifically illustrate a first gate structure on the first substrate; and a first source/drain region and a second source/drain region adjacent to two sides of the first gate structure  in the first substrate.
	However paragraph [0030] states “As is well known in the art, source and drain regions are formed within the substrate adjacent to the gate stack of each MOS transistor. The source and drain regions are generally formed using either an implantation/diffusion process or an etching/deposition process. In the former process, dopants such as boron, aluminum, antimony, phosphorous, or arsenic may be ion-implanted into the substrate to form the source and drain regions. An annealing process that activates the dopants and causes them to diffuse further into the substrate typically follows the ion implantation process. In the latter process, the substrate may first be etched to form recesses at the locations of the source and drain regions. An epitaxial deposition process may then be carried out to fill the recesses with material that is used to fabricate the source and drain regions. In some implementations, the source and drain regions may be fabricated using a silicon alloy such as silicon germanium or silicon carbide. In some implementations the epitaxially deposited silicon alloy may be doped in situ with dopants such as boron, arsenic, or phosphorous. In further embodiments, the source and drain regions may be formed using one or more alternate semiconductor materials such as germanium or a group III-V material or alloy. And in further embodiments, one or more layers of metal and/or metal alloys may be used to form the source and drain regions.”
	Hoffman (Figs 1, 2A, 3-5 and associated text) discloses a first gate structure (items G1, G2, G1’ or G2’) on the first substrate (items A, B); and a first source/drain region (items SD, SD1, SD2, SD’, SD1’ or SD2’) and a second source/drain region (items SD, SD1, SD2, SD’, SD1’ or SD2’) adjacent to two sides of the first gate structure (items G1, G2, G1’ or G2’) in the first substrate (items A, B).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Rachmady with the teachings of Hoffman for the purpose of performance and higher package density.
	In regards to claim 2, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses forming the first MOS transistor (items 102, 152, 302 on the left or right, paragraphs 24, 25) and a third MOS transistor (items 102, 152, 302 on the left or right, paragraphs 24, 25) on the first substrate (items 110, 101, 160, 151, 310,  or 301); and forming the first ILD layer (paragraph 31, not shown but present, or items 122, 172, 322) on the first MOS transistor (items 102, 152, 302 on the left or right, paragraphs 24, 25) and the third MOS transistor (items 102, 152, 302 on the left or right, paragraphs 24, 25).
	In regards to claim 3, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses forming the second MOS transistor (items 106, 156, 306 on the left or right) and a fourth MOS transistor (items 106, 156, 306 on the left or right) on a second substrate (items 120, 170, or 320); and forming a second ILD layer (paragraph 31, not shown but present, or items 124, 174, 372) on the second MOS transistor (items 106, 156, 306 on the left or right) and the fourth MOS transistor (items 106, 156, 306 on the left or right).
	In regards to claim 4, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses forming the second substrate (items 120, 170, or 320) on the first ILD layer (paragraph 31, not shown but present, or items 122, 172, 322) before forming the second MOS transistor (items 106, 156, 306 on the left or right).
	In regards to claim 5, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses further comprising bonding the second substrate (items 120, 170, or 320) on the first ILD layer (paragraph 31, not shown but present, or items 122, 172, 322) after forming the second ILD layer (paragraph 31, not shown but present, or items 124, 174, 372) on the second MOS transistor (items 106, 156, 306 on the left or right).
	In regards to claim 6, Rachmady (Figs. 1a, 1d, 3a-3c and associated text)  as modified by  Hoffman (Figs 1, 2A, 3-5 and associated text) discloses the first gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25, [Hoffman, items G1, G2, G1’ or G2’]) and a second gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25, [Hoffman, items G1, G2, G1’ or G2’]) on the first substrate (items 110, 101, 160, 151, 310,  or 301, [Hoffman, items A, B]); the first source/drain region (source/drain structure of items 102, 152, 302 on the left or right, paragraphs 24, 25, [Hoffman, items SD1, SD2, , SD1’ or SD2’]) adjacent to the first gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25, [Hoffman, items G1, G2, G1’ or G2’]), the second source/drain region (Hoffman, items SD or SD’) between the first gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25, [Hoffman, items G1, G2, G1’ or G2’]) and the second gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25, [Hoffman, items G1, G2, G1’ or G2’]), and a third source/drain region (source/drain structure of items 102, 152, 302 on the left or right, paragraphs 24, 25, [Hoffman, items SD1, SD2, , SD1’ or SD2’]) adjacent to the second gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25, [Hoffman, items G1, G2, G1’ or G2’]); forming the first ILD layer (paragraph 31, not shown but present, or items 122, 172, 322, [Hoffman item U]) on the first gate structure (Hoffman, items G1, G2, G1’ or G2’) and the second gate structure (Hoffman, items G1, G2, G1’ or G2’); forming a first contact plug (item 113 or vertical portion of items 121, 171, [Hoffman item K) adjacent to the first gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25, [Hoffman, items G1, G2, G1’ or G2’]); forming a first inter-metal dielectric (IMD) layer (items 122, 172, 322, on the first ILD layer (paragraph 31, not shown but present); and forming a first metal interconnection (items 121, 171) in the first IMD layer (items 122, 172, 322).
	In regards to claim 7, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses forming the first metal interconnection (items 121, 171) between the first gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25) and the second gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25). 
	In regards to claim 8, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses forming a third gate structure (gate structure of items 106, 156, 306 on the left or right) and a fourth gate structure (gate structure of items 106, 156, 306 on the left or right) on the second substrate; forming a fourth source/drain region adjacent to the third gate structure (source/drain structure of items 106, 156, 306 on the left and right), a fifth source/drain region between the third gate structure and the fourth gate structure (source/drain structure of items 106, 156, 306 on the left and right), and a sixth source/drain region adjacent to the fourth gate structure (source/drain structure of items 106, 156, 306 on the left and right); and forming the second ILD layer (paragraph 31, not shown but present, or items 124, 174, 372) on the third gate structure (gate structure of items 106, 156, 306 on the left or right) and the fourth gate structure (gate structure of items 106, 156, 306 on the left or right).
	In regards to claim 9, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses forming a second metal interconnection (items 117, 167) between the third gate structure (gate structure of items 106, 156, 306 on the left or right) and the fourth gate structure (gate structure of items 106, 156, 306 on the left or right) and connected to the fifth source/drain region; forming a second inter-metal dielectric IMD layer (items 124, 174, 372) on the second ILD layer (paragraph 31, not shown but present); forming a third metal interconnection (items 117, 167) adjacent to the third gate structure (gate structure of items 106, 156, 306 on the left and right) and connected to the fourth source/drain region; and forming a fourth metal interconnection adjacent to the fourth gate structure (gate structure of items 106, 156, 306 on the left and right) and connected to the sixth source/drain region.
	In regards to claim 13, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses a semiconductor device (Figs. 1a, 1D, 3C), comprising: a first metal-oxide semiconductor (MOS) transistor (items 102, 152, 302 on the left and right, paragraphs 24, 25) on a first substrate (items 110, 101, 160, 151, 310,  or 301), wherein the first metal-oxide semiconductor (MOS) transistor comprises: a first gate structure (gate structure of items 102, 152, 302 on the left and right, paragraphs 15, 24, 25, 30, not shown) on the first substrate (items 110, 101, 160, 151, 310,  or 301); and a first source/drain region (paragraph 30, not shown) and a second source/drain region (paragraph 30, not shown) in the first substrate (items 110, 101, 160, 151, 310,  or 301);a first interlayer dielectric (ILD) layer (paragraph 31, not shown but present, or items 122, 172, 322) on the first MOS transistor (items 102, 152, 302 on the left and right, paragraphs 24, 25); a second substrate (items 120, 170, or 320) on the first ILD layer (paragraph 31, not shown but present, or items 122, 172, 322); and a second MOS transistor (items 106, 156, 306 on the left and right) on the second substrate (items 120, 170, or 320), but not does not specifically illustrate a first gate structure on the first substrate; and a first source/drain region and a second source/drain region adjacent to two sides of the first gate structure  in the first substrate.
	However paragraph [0030] states “As is well known in the art, source and drain regions are formed within the substrate adjacent to the gate stack of each MOS transistor. The source and drain regions are generally formed using either an implantation/diffusion process or an etching/deposition process. In the former process, dopants such as boron, aluminum, antimony, phosphorous, or arsenic may be ion-implanted into the substrate to form the source and drain regions. An annealing process that activates the dopants and causes them to diffuse further into the substrate typically follows the ion implantation process. In the latter process, the substrate may first be etched to form recesses at the locations of the source and drain regions. An epitaxial deposition process may then be carried out to fill the recesses with material that is used to fabricate the source and drain regions. In some implementations, the source and drain regions may be fabricated using a silicon alloy such as silicon germanium or silicon carbide. In some implementations the epitaxially deposited silicon alloy may be doped in situ with dopants such as boron, arsenic, or phosphorous. In further embodiments, the source and drain regions may be formed using one or more alternate semiconductor materials such as germanium or a group III-V material or alloy. And in further embodiments, one or more layers of metal and/or metal alloys may be used to form the source and drain regions.”
	Hoffman (Figs 1, 2A, 3-5 and associated text) discloses a first gate structure (items G1, G2, G1’ or G2’) on the first substrate (items A, B); and a first source/drain region (items SD, SD1, SD2, SD’, SD1’ or SD2’) and a second source/drain region (items SD, SD1, SD2, SD’, SD1’ or SD2’) adjacent to two sides of the first gate structure (items G1, G2, G1’ or G2’) in the first substrate (items A, B).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Rachmady with the teachings of Hoffman for the purpose of performance and higher package density.
	In regards to claim 14, Rachmady (Figs. 1a, 1d, 3a-3c and associated text)  as modified by  Hoffman (Figs 1, 2A, 3-5 and associated text) discloses the first gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25, [Hoffman, items G1, G2, G1’ or G2’]) and a second gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25, [Hoffman, items G1, G2, G1’ or G2’]) on the first substrate (items 110, 101, 160, 151, 310,  or 301, [Hoffman, items A, B]); the first source/drain region (source/drain structure of items 102, 152, 302 on the left or right, paragraphs 24, 25, [Hoffman, items SD1, SD2, , SD1’ or SD2’]) adjacent to the first gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25, [Hoffman, items G1, G2, G1’ or G2’]), the second source/drain region (Hoffman, items SD or SD’) between the first gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25, [Hoffman, items G1, G2, G1’ or G2’]) and the second gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25, [Hoffman, items G1, G2, G1’ or G2’]), (source/drain structure of items 102, 152, 302 on the left or right, paragraphs 24, 25, [Hoffman, items SD1, SD2, , SD1’ or SD2’]) adjacent to the second gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25, [Hoffman, items G1, G2, G1’ or G2’]).
	In regards to claim 15, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses a first contact plug adjacent (item 113 or vertical portion of items 121, 171) to the first gate structure (gate structure of items 102, 152, 302 on the left or right, paragraphs 24, 25); a first inter-metal dielectric (IMD) layer (items 122, 172, 322) on the first ILD layer (paragraph 31, not shown but present); and a first metal interconnection (items 121, 171) in the first IMD layer (items 122, 172, 322).
	In regards to claim 16, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses a third gate structure (gate structure of items 106, 156, 306 on the left or right) and a fourth gate structure (gate structure of items 106, 156, 306 on the left or right) on the second substrate (items 120, 170, or 320); and a fourth source/drain region adjacent to the third gate structure (source/drain structures of items 106, 156, 306 on the left or right), a fifth source/drain region between the third gate structure and the fourth gate structure (source/drain structures of items 106, 156, 306 on the left or right), and a sixth source/drain region adjacent to the fourth gate structure (source/drain structures of items 106, 156, 306 on the left or right).
	In regards to claim 17, Rachmady (Figs. 1a, 1d, 3a-3c and associated text) discloses a second metal interconnection (items 117, 167) between the third gate structure (gate structure of items 106, 156, 306 on the left or right) and the fourth gate structure (gate structure of items 106, 156, 306 on the left or right) and connected to the fifth source/drain region; a second (items 124, 174, 372) on the second ILD layer (paragraph 31, not shown but present); a third metal interconnection (items 117, 167) adjacent to the third gate structure (gate structure of items 106, 156, 306 on the left and right) and connected to the fourth source/drain region; and forming a fourth metal interconnection adjacent to the fourth gate structure (gate structure of items 106, 156, 306 on the left and right) and connected to the sixth source/drain region.

Claim 10-12 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rachmady et al. (Rachmady) (US 2020/0203432 A1) in view of Liaw (US 2019/0081050 A1).

	In regards to claims 10-12 and 18-20, Rachmady does not specifically disclose wherein the semiconductor device comprises a static random access memory (SRAM), the SRAM comprising: a first pull-up device; a second pull-up device; a first pull-down device; a second pull-down device; a first pass-gate device; a second pass-gate device; a read port pull-down device; and a read port pass-gate device; wherein the read port pull-down device comprises the first MOS transistor; wherein the read port pass-gate device comprises the second MOS
transistor.
	In regards to claims 10 and 18, Liaw (Figs. 1-3 and associated text) discloses wherein the semiconductor device comprises a static random access memory (SRAM), the SRAM (Fig. 1) comprising: a first pull-up device (item PU1); a second pull-up device (item PU2); a first pull-down device (item PD1); a second pull-down device (item PD2); a first pass-gate device (item PG1); a second pass-gate device (item PG2); a read port pull-down device (item RPD); and a read port pass-gate device (item RPG).
	In regards to claims 11 and 19, Liaw (Figs. 1-3 and associated text) discloses wherein the read port pull-down device comprises the first MOS transistor.
	In regards to claims 12 and 20, Liaw (Figs. 1-3 and associated text) discloses wherein the read port pass-gate device comprises the second MOS transistor.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Rachmady with the teachings of Liaw for the purpose of improving read speed and write speed (paragraph 2).
Claim 10-12 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rachmady et al. (Rachmady) (US 2020/0203432 A1) as evidenced by or in view of Hoffman et al. (Hoffman) (US 2001/0054727 A1) as applied to claims 1-9 and 13-17 above, and further in view of Liaw (US 2019/0081050 A1).

	In regards to claims 10-12 and 18-20, Rachmady as modified by Hoffman does not specifically disclose wherein the semiconductor device comprises a static random access memory (SRAM), the SRAM comprising: a first pull-up device; a second pull-up device; a first pull-down device; a second pull-down device; a first pass-gate device; a second pass-gate device; a read port pull-down device; and a read port pass-gate device; wherein the read port pull-down device comprises the first MOS transistor; wherein the read port pass-gate device comprises the second MOS
transistor.
	In regards to claims 10 and 18, Liaw (Figs. 1-3 and associated text) discloses wherein the semiconductor device comprises a static random access memory (SRAM), the SRAM (Fig. 1) comprising: a first pull-up device (item PU1); a second pull-up device (item PU2); a first pull-down device (item PD1); a second pull-down device (item PD2); a first pass-gate device (item PG1); a second pass-gate device (item PG2); a read port pull-down device (item RPD); and a read port pass-gate device (item RPG).
	In regards to claims 11 and 19, Liaw (Figs. 1-3 and associated text) discloses wherein the read port pull-down device comprises the first MOS transistor.
	In regards to claims 12 and 20, Liaw (Figs. 1-3 and associated text) discloses wherein the read port pass-gate device comprises the second MOS transistor.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Rachmady as modified by Hoffman with the teachings of Liaw for the purpose of improving read speed and write speed (paragraph 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822